

116 HR 4422 IH: Fellowships to Prepare the Next Generation of Teachers Act
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4422IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. Norcross (for himself, Ms. Escobar, and Mr. Stanton) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Education to award grants for graduate fellowship awards. 
1.Short titleThis Act may be cited as the Fellowships to Prepare the Next Generation of Teachers Act.  2.Graduate fellowships to prepare faculty in high-need areas at colleges of education (a)Grants by SecretaryThe Secretary shall award grants, on a competitive basis, to eligible institutions to enable such institutions to make graduate fellowship awards to qualified individuals in accordance with the provisions of this section.  
(b)ApplicationsAn eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.  (c)Types of fellowships supported (1)In generalAn eligible institution that receives a grant under this section shall use the grant funds to provide graduate fellowships to individuals who are preparing for the professorate in order to prepare individuals to become elementary school and secondary school science, technology, engineering, and math teachers, special education teachers, and teachers who provide instruction for English-learners, who meet the applicable State certification and licensure requirements, including any requirements for certification obtained through alternative routes to certification, or, with regard to special education teachers, the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(14)(C)).  
(2)Types of studyA graduate fellowship provided under this section shall support an individual in pursuing postbaccalaureate study, which leads to a doctoral degree and may include a master’s degree as part of such study, related to teacher preparation and pedagogy in one of the following areas: (A)Science, technology, engineering, mathematics, and computer science, and their related subfields, if the individual has completed a master’s degree in mathematics, engineering, science, or computer science and is pursuing a doctoral degree in mathematics, science, engineering, or education.  
(B)Special education.  (C)The instruction of English-learners, including postbaccalaureate study in language instruction educational programs.  
(d)Fellowship terms and conditions 
(1)Selection of fellowsThe Secretary shall ensure that an eligible institution that receives a grant under this section— (A)shall provide graduate fellowship awards to individuals who plan to pursue a career in instruction at an institution of higher education that has a teacher preparation program; and  
(B)may not provide a graduate fellowship to an otherwise eligible individual— (i)during periods in which such individual is enrolled at an institution of higher education unless such individual is maintaining satisfactory academic progress in, and devoting full-time study or research to, the pursuit of the degree for which the fellowship support was provided; or  
(ii)if the individual is engaged in gainful employment, other than part-time employment related to teaching, research, or a similar activity determined by the institution to be consistent with and supportive of the individual’s progress toward the degree for which the fellowship support was provided.  (2)Amount of fellowship awards (A)In generalAn eligible institution that receives a grant under this section shall award stipends to individuals who are provided graduate fellowships under this section.  
(B)Awards based on needA stipend provided under this section shall be in an amount equal to the level of support provided by the National Science Foundation graduate fellowships, except that such stipend shall be adjusted as necessary so as not to exceed the fellowship recipient’s demonstrated need, as determined by the institution of higher education where the fellowship recipient is enrolled.  (3)Service requirement (A)Teaching requiredEach individual who receives a graduate fellowship under this section and earns a doctoral degree shall teach for 1 year at an institution of higher education that has a teacher preparation program for each year of fellowship support received under this section.  
(B)Institutional obligationEach eligible institution that receives a grant under this section shall provide an assurance to the Secretary that the institution has inquired of and determined the decision of each individual who has received a graduate fellowship to, within 3 years of receiving a doctoral degree, begin employment at an institution of higher education that has a teacher preparation program, as required by this section.  (C)Agreement requiredPrior to receiving an initial graduate fellowship award, and upon the annual renewal of the graduate fellowship award, an individual selected to receive a graduate fellowship under this section shall sign an agreement with the Secretary agreeing to pursue a career in instruction at an institution of higher education that has a teacher preparation program in accordance with subparagraph (A).  
(D)Failure to complyIf an individual who receives a graduate fellowship award under this section fails to comply with the agreement signed pursuant to subparagraph (C), the sum of the amounts of any graduate fellowship award received by such recipient shall, upon a determination of such a failure, be treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV Higher Education Act of 1965 (20 U.S.C. 1087a et seq.), and shall be subject to repayment, together with interest thereon accruing from the date of the fellowship award, in accordance with terms and conditions specified by the Secretary in regulations under this section.  (E)Modified service requirementThe Secretary may waive or modify the service requirement of this paragraph in accordance with regulations promulgated by the Secretary with respect to the criteria to determine the circumstances under which compliance with such service requirement is inequitable or represents a substantial hardship. The Secretary may waive the service requirement if compliance by the fellowship recipient is determined to be inequitable or represent a substantial hardship— 
(i)because the individual is permanently and totally disabled at the time of the waiver request; or  (ii)based on documentation presented to the Secretary of substantial economic or personal hardship.  
(e)Institutional support for fellowsAn eligible institution that receives a grant under this section may reserve not more than ten percent of the grant amount for academic and career transition support for graduate fellowship recipients and for meeting the institutional obligation described in subsection (d)(3)(B).  (f)Restriction on use of fundsAn eligible institution that receives a grant under this section may not use grant funds for general operational overhead of the institution.  
(g)DefinitionsIn this section: (1)The term eligible institution means an institution of higher education, or a consortium of such institutions, that offers a program of postbaccalaureate study leading to a doctoral degree. 
(2)The term Secretary means the Secretary of Education.    